SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1326
KA 12-01721
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JOHN S., DEFENDANT-APPELLANT.


JAMES S. KERNAN, PUBLIC DEFENDER, LYONS (RICHARD W. YOUNGMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOHN S., DEFENDANT-APPELLANT PRO SE.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (JACQUELINE MCCORMICK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered June 7, 2011. The appeal was held by this Court
by order entered December 27, 2013, decision was reserved and the
matter was remitted to Wayne County Court for further proceedings.
The proceedings were held and completed and defendant was adjudicated
a youthful offender.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court